DONALDSON, Justice,
dissenting.
I respectfully dissent from that portion of the majority’s opinion which defines the term “willfully” with respect to I.C. § 72— 1366(j). I do not believe the word “willful,” in and of itself, compels such an interpretation or that it was the legislature’s intent to assign such an interpretation to it when they drafted I.C. § 72 — 1366(j).
The approach suggested by the New York Supreme Court, Appellate Division, in the cases of In re Vick, 12 A.D.2d 120, 208 N.Y.S.2d 788 (1960) and Randazzo v. Cath*764erwood, 29 A.D.2d 900, 287 N.Y.S.2d 936 (1968) should guide us in our disposition of the instant case and our interpretation of I.C. § 72-1366(j). In re Vick presented a factual situation almost identical to the one presented in the instant case. In Vick, the claimant indicated on a claim form that she had not worked on certain dates, when in fact she had. This error was the result of a claimant’s misunderstanding based on her reading of an information book supplied to those applying for benefits. New York Labor Law § 594 provided in part: “A claimant who has wilfully made a false statement or representation to obtain any benefit . . . shall forfeit . . . .” The Referee who heard the testimony found that claimant had made an honest mistake and held that the above section did not apply in such a situation. The Supreme Court, however, reversed that interpretation and denied benefits based on Section 594, stating:
What has happened here is that the Referee and the Board have determined that the excuse and extenuating circumstances offered by the claimant constituted an honest mistake to which the Section did not apply. The testimony, however, is undisputed that claimant knowingly and intentionally made the wrong mark in the boxes which per se was a violation of the Section. “Wilful” as used here does not imply a criminal intent to defraud but means “knowingly”, “intentionally”, “deliberately” to make a false statement.
208 N.Y.S.2d at 790.
The New York Court in a rehearing of the Vick case entitled Randazzo v. Catherwood, supra, 287 N.Y.S.2d at 937 stated:
In Matter of Vick [Catherwood], 12 A.D.2d 120, 208 N.Y.S.2d 788, this court held that when a claimant knowingly and intentionally made a wrong mark on an unemployment insurance form, it constituted a false statement as a matter of law.
Similarly the Ninth Circuit in the recent case of Espinoza-Espinoza v. Immigration & Naturalization Service, 554 F.2d 921 (9th Cir. 1977) held that the requirement of § 212(a)(19) of the Immigration & Naturalization Act, which mandates exclusion of any alien who seeks or procures a visa by willful misrepresentation of a material fact, is satisfied by finding that misrepresentation was deliberate and voluntary. Cf. Chow Bing Kew v. United States, 248 F.2d 466 (9th Cir. 1957) (willfully false representation of citizenship). The Ninth Circuit in Espinoza-Espinoza specifically rejected the contention that intent to deceive was necessary for a showing of willfulness.
I do not believe that it was the intent of the legislature in passing I.C. § 72 — 1366(j) to compel a claims examiner to probe the subjective intent of a claimant when a material fact is misrepresented or not reported on an application in order to determine eligibility. The problems presented by requiring proof of the claimant’s subjective understanding of a question in order to deny benefits based on a false answer will present an unreasonable impediment to efficient administration of the Employment Security Law. I find little solace in the majority’s assurance that “a finding that a benefit claimant knew or thought it highly probable that he or she did not know what information a question solicited but nevertheless deliberately chose to respond without pursuing clarification would ordinarily support a conclusion of willful falsehood or concealment.” I question whether the majority will in the future be willing to uphold a finding of a claimant’s comprehension of a question and thus willfulness in answering falsely based on a typical fact situation where claimant asserts misunderstanding but admits reading the instruction book explaining the claim form.
I believe the better approach is to define “willful” in terms of intentional or deliberate (i. e. voluntary action or omission in completing the form) without requiring proof of a scienter in the application of I.C. § 72-1366(j). Based on this interpretation there would be substantial evidence to uphold the Industrial Commission ruling denying benefits on the ground Meyer willfully withheld a material fact in order to obtain benefits and therefore I would affirm.